Citation Nr: 0517970	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1946.  

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  By rating decision in May 
2001, a 30 percent rating was assigned for psychiatric 
disability.

The Board notes that the grant of service connection 
encompasses three separate psychoneurotic disorders (anxiety 
reaction, PTSD, and somatoform disorder); accordingly, in the 
spirit of judicial economy, the veteran's service connected 
disability will simply be referred to as a psychiatric 
disability.  The Board would further add that all current 
manifestation of psychoneurotic disability will be included 
in the evaluation of the current appeal, thereby assuring 
full and fair consideration of the instant appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Under the old criteria, the veteran's psychiatric 
disability is characterized by no more than definite social 
and industrial impairment; considerable impairment is not 
shown.

3.  Under the new criteria, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks is shown; it is not shown that there is occupational 
and social impairment with reduced reliability and 
productivity.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service connected psychiatric disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.126, 4.130, 4.132, Diagnostic Code 9400 
(1996); Diagnostic Codes 9400, 9411, 9421 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA psychiatric examination in October 1996, it was noted 
that the veteran was retired from Chrysler Corporation where 
he had worked for 30 years.  He claimed never to have been 
fired from a job.  Speech was spontaneous and progressed in a 
normal fashion.  Mood was normal and affect was appropriate.  
Perception appeared to be normal.  He was alert and oriented 
to time, person, and place.  Insight and judgment were good.  
Suicidal risk appeared to be non-existent.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.

On VA examination in January 1997, the veteran complained of 
anxiety and nervousness.  The veteran was oriented and his 
memory was normal.  The diagnosis was anxiety with somatoform 
features.  A GAF score of 70 was assessed for some difficulty 
in social functioning, but with a generally satisfactory 
functional level.  

A March 1997 statement from Thomas Park, M.D., indicates that 
the veteran was divorced and he lived alone.  The veteran 
suffered from PTSD type symptoms that somatized into stomach 
discomfort.  The diagnosis was PTSD with somatization 
disorder and a GAF score of 60 was assigned.  

On VA psychiatric examination in September 1997, the 
diagnosis was PTSD and a GAF score of 75 was assessed.  It 
was noted that the veteran was suffering from dreams and 
nightmares relating to service.  The veteran had severe 
gastrointestinal symptoms related to any stressful or anxiety 
provoking situation.  He had periodic problems with sleeping.  
The veteran was currently functioning well.  It was noted 
that he had adjusted well to retirement.

By rating decision in October 1997, a 10 percent disability 
rating was assigned for anxiety reaction with PTSD symptoms 
and somatoform disorder.  

A December 1997 employer statement indicates that over the 
past two to three years the veteran's work performance had 
noticeably changed for the worse.  It was indicated that the 
employer was convinced that the veteran could not perform as 
a real estate agent; otherwise, the veteran seemed to 
function quite well.  

A February 2000 VA medical statement indicates that the 
veteran had been admitted for observation and evaluation.  He 
complained that whenever he was forced to do something, his 
stomach would get upset.  He also would become irritable.  
Sleep problems were denied.  He denied feeling depressed or 
having suicidal or homicidal ideations.  He denied hearing 
voices or seeing things.  He had not been on psychotropic 
medication since the late 1940s.  He worked in a factory for 
Chrysler for 30 years and retired.  He worked in real estate 
from 1975 to 1995.  He self-retired from real estate as he 
felt that he could not do the work.  

On examination, the veteran was cooperative.  Affect was 
appropriate; speech was spontaneous, coherent, and relevant.  
There were no signs of psychosis.  He was alert and oriented 
times three.  Memory was intact.  Judgment and insight were 
fair.  The assessment was undifferentiated somatoform 
disorder.  A GAF score of 75 was assigned.  The examiner 
noted that the veteran's claims folder had been reviewed and 
the veteran did not suffer from excessive worry, 
restlessness, fatigue, or difficulty concentrating.  He did 
have irritability.  The GAF score of 75 was assigned due to 
mild impairment of social functioning.  The veteran was 
living by himself and taking care of himself, and he had 
minimal social impairment.  It was opined that 
gastrointestinal problems were as likely as not due to 
psychiatric disability.

By rating decision in May 2001, a 30 percent evaluation was 
assigned for anxiety reaction with PTSD complaints and 
somatizing traits.  

Dr. Park indicated in a January 2003 statement that he had 
not seen the veteran from the end of 1997 until September 
2002.  The veteran complained of stomach pain anytime he 
would get involved in anything involving emotional pain and 
discomfort.  It was noted that the veteran played golf, and 
he attended dances and church.  He had been treated by VA for 
two years in the 1950s.  He would sleep about six hours at 
night with medication in the form of Seroquel.  His appetite 
was good.  When he would think about his stomach, he would 
feel sad.  He had not had any nightmares in quite a while.  
He no longer had a lot of anger about other people.  The 
diagnoses were PTSD and somatization disorder.  A GAF score 
of 60 was assigned for mild symptoms.  He took medication at 
bedtime to seek relief from anxiety and depression and to 
improve his sleep.  It was opined that the veteran was not 
employable due to psychiatric disability.  

On VA psychiatric examination in February 2005, the examiner 
noted that the veteran's claims folder had been reviewed 
before conducting the examination.  The veteran's primary 
complaint was recurrent abdominal distress.  He asserted that 
he could not deal with stress and whenever he would encounter 
stressful situations, he would develop abdominal pain that 
interfered with his ability to function.  He contended that 
his abdominal problems were the reason that he could not 
work.  The administration of Seroquel was made for complaints 
of insomnia.  

On examination, the veteran was neatly groomed and he did not 
appear to be in any distress.  He was vague in describing his 
subjective symptoms.  There was no impairment of thought 
processes or in the ability to communicate.  There was no 
inappropriate behavior.  Suicidal and homicidal ideation were 
denied.  The veteran was oriented to person, place, and time.  
There was no evidence of memory loss or impairment.  There 
were no obsessive or ritualistic behaviors.  Rate and flow of 
speech was relevant, logical, coherent, and goal directed.  
Panic attacks were denied.  Depression was denied.  He denied 
having significant anxiety symptoms other than dizziness or 
lightheadedness and abdominal distress. Current sleeping 
problems were denied.  

The diagnosis was somatoform disorder and a GAF score of 70 
was assessed.  It was noted that the veteran could not 
explain the reason why he had presented for this examination.  
He denied that there had been any change in his condition.  
Complaints were limited to chronic and persistent abdominal 
problems.  He owned his own home and he spent time in several 
recreational activities.  He used a computer, read, played 
basketball and golf, and took walks.  He had several friends 
and a large support network.  

Service connection is in effect for anxiety reaction, 
complaints of PTSD, and somatoform disorder, evaluated as 30 
percent disabling under DC's 9400, 9411, and 9421 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4 (2004).  

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue (as is the situation here), the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, the Board will 
focus on the evidence of record since the date of the 
veteran's increased rating claim in October 1996.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
As the veteran's claim was filed in October 1996, both the 
old and new rating criteria will be applied in the evaluation 
of his claim.

Under the old diagnostic criteria, in effect prior to 
November 7, 1996, a 30 percent rating is assigned when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; a 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; a 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment; a 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the new diagnostic criteria for psychiatric disability, 
effective November 7, 1996, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 
9411, 9421 (2004).

A 50 percent rating under the old criteria requires 
considerable social impairment as well as considerable 
industrial impairment due to reduced flexibility, reliability 
and efficiency.  In this case, the veteran certainly does not 
have considerable social impairment as he participates in a 
wide range of social activities and he has several friends 
and a wide support network.  He regularly attends church, 
plays basketball and golf, and goes to dances.  The VA 
examiner in February 2000 noted the presence of no more than 
minimal social impairment.

Although the veteran takes medication at night to improve his 
sleep and reports some dizziness, lightheadedness, and 
abdominal distress, he did not report significant anxiety 
symptoms.  His affect is appropriate, and his speech, 
thinking, and behavior are essentially normal.  He is able to 
take care of himself.  It is not shown that his 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability as to 
produce more than definite or moderate industrial impairment.  

The Board notes that the veteran's somatoform disorder is 
properly rated either on the basis of psychiatric impairment 
or physical impairment, whichever is greater.  See Diagnostic 
Code 9502 (1996) and Note (1) there under.  In this case, the 
gastrointestinal symptoms described by the veteran would not 
support more than a 30 percent rating under the schedule for 
ratings of the digestive system.  For example, he does not 
have impairment of health manifested by anemia and weight 
loss, episodes of vomiting or melena, or circulatory symptoms 
after meals.  

The Board also finds that a higher rating is not supported 
under the current (or new) criteria.  As discussed above, the 
psychiatric symptoms do not produce occupational and social 
impairment with reduced reliability and productivity.  He 
does not demonstrate symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To the contrary, on all examinations during the period on 
appeal, speech has been relevant, logical, coherent, and goal 
directed (see for example report of February 2005 VA 
examination.).  He has not manifested an inability to 
understand complex commands.  Memory was intact on 
examination in February 2000.  And in February 2005, there 
was no evidence of memory loss or impairment.  There is no 
evidence of impairment of abstract thinking; the examiner in 
February 2005 noted that there was no impairment of the 
thought processes.  Panic attacks were denied in February 
2005.  And once again, the evidence clearly shows through the 
veteran's own assessment of his relationships with others 
that he has little difficulty in establishing and maintaining 
effective work and social relationships (see February 2000 
and February 2005 VA examination reports).  In short, the 
veteran's level of impairment more nearly approximates an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
he generally functions satisfactorily, with normal routine, 
behavior, self-care and conversation.

The Board acknowledges that Dr. Park described the veteran as 
not being employable due to psychiatric disability.  This 
opinion, however, is neither consistent with the symptoms 
that Dr. Park described upon examining the veteran nor is it 
consistent with the GAF score of 60 that he assigned.  A GAF 
score of 60 represents moderate symptoms manifested, for 
example, by flat affect and circumstantial speech and 
occasional panic attacks; or moderate difficulty in social or 
occupational functioning demonstrated, for example, by few 
friends, conflicts with peers or co-workers.  

Dr. Park's assessment is inherently self-contradictory.  He 
assessed the veteran as having mild symptoms, yet he assigned 
a GAF score of 60 that denotes a moderate level of symptoms.  
More importantly, both the moderate GAF score of 60 and the 
characterization that the veteran suffers from mild symptoms 
are wholly incongruent with his opinion that the veteran's 
psychiatric disability precluded employment.  Under the GAF 
scale, a score in the 40 range is properly assigned for an 
individual who is unable to work.  Accordingly, the Board 
concludes that Dr. Park's opinion relative to the veteran's 
employability is not supported by the evidence and, as a 
result, it will not be accorded significant probative weight.   

Also of great significance are the GAF scores assigned on VA 
examinations in February 2000 and February 2005.  On 
evaluation in 2000, a GAF score of 75 was assigned; and in 
2005, a GAF score of 70 was assigned.  A score of 75 
underscores that symptoms, when present, are transient and no 
more than slight impairment in social and occupational 
functioning results.  A score of 70 denotes some mild 
symptoms or some difficulty in social, or occupational 
functioning, but generally representing an individual who 
functions pretty well and who has some meaningful 
interpersonal relationships.  

The VA examinations and, for that matter, even Dr. Park's 
examinations, demonstrate a level of impairment due to the 
veteran's psychoneurotic disability that is consistent with 
GAF scores in the 70 to 75 range.  The evidence shows that 
the veteran suffers from mild to moderate psychoneurotic 
symptoms and it must be stressed that he has been able to 
function well and he certainly has some meaningful 
interpersonal relationships.  

Thus, the evidence underscores no more than a definite or 
moderate level of impairment due to psychiatric symptoms 
under the old criteria and no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks under the new 
criteria.  As a result, the evidence supports no more than a 
30 percent evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for the 
assignment of a rating in excess of 30 percent under the old 
or new rating criteria.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  As discussed above, the medical 
evidence does not support more than a 30 percent evaluation 
for the veteran's psychoneurosis.  Thus, the veteran is 
adequately compensated by the currently assigned 30 percent 
disability rating.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The record 
shows that the veteran has been hospitalized on a couple of 
occasions during the period of this appeal for very brief 
periods of time for gastrointestinal distress.  There is no 
evidence of marked interference with employment.  As a 
result, there is simply no evidence that the impairment 
resulting from psychiatric disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from 
psychiatric disability is adequately compensated by the 
current 30 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2001, March 2003, July 2003, and 
August 2004 as well as the statement of the case in September 
1998 and supplemental statements of the case in October 1998, 
February 2001, September 2003, and February 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private medical 
evidence has been obtained.  The Social Security 
Administration indicated in September 2000 that there were no 
records available for the veteran.  The veteran has not 
posited the existence of any additional source of records.  
Thus, the Board finds that the record is as complete as 
possible and that the instant adjudication was properly based 
on all available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA rating examinations in October 1996, September 1997, 
February 2000, and February 2005.  Upon review of the file, 
the Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act 

of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  It must be stressed, 
however, that the initial rating adjudication in November 
1996 pre-dates the implementation of the VCAA by several 
years.  The appellant, as a result, has the right to content-
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in May 2001.  Thereafter, notice was 
again provided in August 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the December 2003 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in February 2005.  The claimant, therefore, has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 



Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   




ORDER

Entitlement to a rating in excess of 30 percent for the 
service connected psychiatric disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


